DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites that that the thermal flow measuring device determines a flow direction in lines 18-21.  This limitation is unclear because it states a function (determining the flow direction) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the first, second and third pin sleeves, the first and second heaters, the temperature sensor or the flow obstruction), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner.
Claims 12-16 depend on claim 11 and inherit the same problem.
Claim 21 recites that that the thermal flow measuring device determines a flow direction in lines 21-24.  This limitation is unclear because it states a function (determining the flow direction) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the metal sensor housing, the first, second and third pin sleeves, the first and second heaters, the temperature sensor or the flow obstruction), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner.
Claims 22-25 depend on claim 21 and inherit the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,366,942 issued to Deane (“Deane”) in view of U.S. Patent 3,898,638 issued to Deane (“Deane ‘638”) and Applicant’s Admitted Prior Art as described in the Specification (“AAPA”).

As for claims 11 and 21, Deane discloses a thermal flow measuring arrangement comprising:
a tube or pipe (11, 12) through which a measured medium flows in a first flow direction; and
a thermal flow measuring device (Figs. 1 and 3) comprising:
a sensor with a metal (col. 4, line 53) sensor housing including a body (18) having a base (18), the body (18) adapted for connecting to a wall of the tube or pipe (see Fig. 1), wherein the sensor housing includes:
a first pin sleeve (17) and a second pin sleeve (16), which extend from the base (18) and define a connecting axis (see Fig. 3) therebetween, each having a longitudinal axis (see Fig. 1) and a first section including an end face and a lateral surface (see Fig. 1);
a first heater (inside 17) disposed in the first pin sleeve (col. 4, lines 65-68);
a temperature sensor disposed in the second pin sleeve (16) and embodied to determine a temperature of a medium surrounding the temperature sensor (col. 4, lines 47-51);
a third pin sleeve (15), in which a second heater (inside 15) is disposed (col. 4, lines 47-51); and
a flow obstruction (21),
wherein the third pin sleeve (15) is arranged in a first flow direction (to the right in Fig. 3) at least partially in a flow shadow of the flow obstruction (see Fig. 3), the first flow direction (to the right in Fig. 3) extending at an angle of 80-100° to the connecting axis (vertical line connecting 16 and 17 in Fig. 3), wherein the first flow direction lies in a plane perpendicular to the longitudinal axes of the first pin sleeve and second pin sleeve (see Figs. 1 and 3), and wherein the connecting axis lies in the plane (see Figs. 1 and 3),
wherein the thermal flow measuring device is arranged on or in the pipe or tube (see Fig. 1).
Deane does not explicitly disclose that the first heater (inside 17) and second heater (inside 15) are spaced apart along a plane perpendicular to the flow direction, in part, because Deane does not disclose locating reference probes higher than the heater.
However, Deane suggests that a reference probe (either of 15 or 21) may be located slightly higher (i.e. more vertically upward) than heater 17 (col. 7, lines 57-60).  Furthermore, Deane discloses that probes 15 and 21 both function as reference probes for measurements that occur in flows of opposite directions (col. 7, lines 45-56).  One having ordinary skill in the art would envision that locating both probes 15 and 21 slightly higher than heater 17 would yield an embodiment that measures flows in opposite directions and that would appear as shown in modified Fig. 3 below. 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the locations of probe 15 and probe 21 of Deane to be higher than heater 17 as suggested by Deane in order to improve the ability of the sensor to detect flow stoppages (Deane: col. 7, lines 57-71).
Deane as presently modified discloses that the third pin sleeve (15) is arranged in a first flow direction (to the right in modified Fig. 3 below) at least partially in a flow shadow of the flow obstruction (because probes 15 and 21 lie on a horizontal line; see modified Fig. 3 below); and that the first heater (inside 17) and second heater (inside 15) are spaced apart along a plane (see “plane” and “spacing” in modified Fig. 3 below) perpendicular to the flow direction.
	Deane as presently modified does not explicitly disclose that the body is a hollow body.  Deane discloses that the body (18) holds the probes and heaters (15-17, 21) and connects the sensor to the pipe with threads (see Fig. 1).
	However, Deane ‘638 discloses a body (18) that is a hollow body (see Fig. 2).  Deane ‘638 discloses that the hollow body (18) holds probes and heaters (12, 14, 16) and connects a sensor to a pipe with threads (see Fig. 1).
	Because Deane and Deane ‘638 both disclose bodies that hold probes and heaters and connect a sensor to a pipe with threads, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the hollow body of Deane ‘638 for the body of Deane to achieve the predictable result of holding probes and heaters and connecting a sensor to a pipe with threads.
Although Deane as modified by Deane ‘638 discloses that the thermal flow measuring device determines a flow based on the third pin sleeve in a first flow direction at least partially in a flow shadow of the flow obstruction (Deane: Abstract and see Fig. 3), Deane as modified by Deane ‘638 does not disclose that the thermal flow measuring device determines a flow direction.
However, AAPA discloses a thermal flow measuring device that determines a flow direction (see page 1, lines 7-17 of the instant specification).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermal flow measuring device of Deane and Deane’638 to determine a flow direction as disclosed by AAPA in order to provide the information of flow direction when it is of interest so that the flow can be specified exactly (AAPA: page 1, lines 10-13).

    PNG
    media_image1.png
    632
    842
    media_image1.png
    Greyscale

As for claim 12, Deane as modified by Deane ‘638 and AAPA discloses that the first heater is disposed in the first section of the first pin sleeve and the temperature sensor is disposed in the first section of the second pin sleeve (Deane: col. 4, lines 47-51 and 65-68).

As for claims 14 and 23, Deane as modified by Deane ‘638 and AAPA discloses that the third pin sleeve and/or the flow obstruction extend from the base and are parallel to the first pin sleeve and/or second pin sleeve (Deane: Fig. 1).

Allowable Subject Matter
Claims 13, 15, 16, 22, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 11 and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853